Citation Nr: 0601873	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection for hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an October 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's October 2003 letter informed 
him that additional information or evidence could be 
submitted to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as a VA examination report.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  


Legal Criteria

1.  Bilateral Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  At the outset, the Board 
observes that on his report of medical history, taken in 
conjunction with his April 1970 entrance examination, the 
veteran reported a history of hearing loss.  However, the 
Board observes that on the contemporaneous audiometric 
examination, the reported pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

10
LEFT
0
-5
0

-5

The Board notes that normal hearing is from 0 to 20 decibels, 
and higher levels indicate some degree of hearing loss.  
Hensley v. Brown, Vet. App. 157 (1993).  Thus, although the 
veteran reported that he had a history of hearing loss on 
entrance into service, the contemporaneous, objective 
clinical findings of record, as evidenced by the April 1970 
entrance examination audiogram results, reflect that the 
veteran had normal hearing.  Therefore, the Board finds that 
the presumption of soundness applies in this case.  Where the 
presumption of sound condition at entrance to service cannot 
be rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection -- must be assumed as a matter of 
law.  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.



In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The service 
medical records are negative for any complaints or findings 
relative to hearing loss, except that hearing loss was again 
reported as medical history on examination for separation 
from service.  On audiometric evaluation in conjunction with 
the veteran's October 1971 separation examination, the 
reported pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
8
0
0
5

The Board again notes that normal hearing is from 0 to 20 
decibels, and higher levels indicate some degree of hearing 
loss.  Hensley v. Brown, Vet. App. 157 (1993).  Therefore, 
the Board concludes that the veteran did not have hearing 
loss disability for VA purposes while in service.

The record establishes that current hearing loss 
"disability" for VA purposes has been demonstrated 
subsequent to service, on VA audiometric examination in 
January 2004, where the reported pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
60
65
LEFT
30
45
55
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 in the left ear.  The 
examiner diagnosed the veteran with bilateral, mild 
sensorineural hearing loss at 500 HZ and moderate-to-
moderately severe sensorineural hearing loss at 1000 to 4000 
HZ.  

Although hearing loss disability was not demonstrated in 
service, and was initially clinically demonstrated in 2004, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current hearing loss disability is 
related to service.  Also, under 38 U.S.C.A. § 1154 (a) (West 
2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  The veteran's DD Form 214 reflects that the 
veteran's military occupational specialty was that of an 
armor crewman.  The Board finds that it would be consistent 
with the circumstances of the veteran's service to be exposed 
to artillery noise while an armor crewman.  Thus, in 
resolving all benefit of doubt in the veteran's favor, the 
Board concedes that the veteran was exposed to noise trauma 
in service.  See 38 U.S.C.A. § 1154 (a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in 
service.  As noted above, bilateral hearing loss disability 
was initially demonstrated in 2004, many years after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that in January 2004, 
a VA examiner, after an audiometric evaluation and a review 
of the veteran's claims file, opined that the veteran's 
hearing loss was acquired post-military service and was not 
due to or aggravated by his military service.  According to 
the examination report, the pure tone, air conduction test 
results found in the veteran's service medical records 
indicated that the veteran entered and exited military 
service with normal bilateral hearing sensitivity.  Moreover, 
the examiner reported that the veteran's history of 
occupational and recreational noise exposure and significant 
history of smoking and cardiovascular health problems may 
have contributed to his current hearing loss.

The Board notes that in March 2004, a private physician 
stated that he was not aware of any heart ailment that was a 
major cause of hearing loss, unless it was secondary to 
cardiac medications, such as chronic Lasix and aspirin use; 
and that although the veteran used aspirin, he did not take 
Lasix.  The physician stated that it was his opinion that the 
veteran's hearing loss was a consequence of his military duty 
rather than of heart disease.  However, the Board observes 
that there is no evidence of record to suggest that  the 
examiner, in rendering his conclusion, reviewed the veteran's 
claims file or relied on anything other than a history 
provided to him by the veteran.  The private physician also 
did not address the absence of demonstration of impaired 
hearing ability for more than 30 years following service.  
Therefore, the Board finds that the March 2004 opinion is 
speculative and not probative, competent medical evidence.  
See. Grover v. West, 12 Vet. App. 109, 112 (1999).  Thus, in 
the absence of any evidence to the contrary, the Board finds 
that the veteran is not entitled to a grant of service 
connection on a nonpresumptive direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's sensorineural hearing loss must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his service.  In this 
case, the first clinical documentation of an impaired hearing 
disability for VA purposes was on VA examination in January 
2004, many years after service.  As such, the Board finds 
that presumptive service connection is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2005).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that current 
bilateral hearing loss disability is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.



2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct basis, the Board again 
acknowledges that the veteran's military occupational 
specialty of a crewman subjected him to noise exposure while 
in service.  However, the veteran's service medical records 
are silent for complaints of, or treatment for, tinnitus.  
The record establishes that the first documented complaint of 
tinnitus was many years after the veteran's separation from 
service, at his January 2004 VA audiological examination.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that there 
is no competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  
In this regard, the examiner from the January 2004 
examination opined that the veteran's tinnitus was not as 
likely as not due to, or aggravated by his military service.  
As such, in the absence of any evidence to the contrary, the 
Board finds that the veteran in not entitled to a grant of 
service connection on a nonpresumptive direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in January 2004, which was many 
years after the veteran's discharge from service.  As such, 
the Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. § 3.309 (2005).

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus 
disability is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


